Decree, in so far as appealed from, affirmed, with costs. The decision of the court does not carry with it a determination of rights as between the claimant and its vendees. It may be that rights exist in these vendees, as against the claimant, because of the effect of this decision upon them, which rights may be enforced in a separate action. Lazansky, P. J., Kapper and Carswell, JJ., concur; Rich, J., dissents and votes for reversal, being of opinion that the contracts were entered into in reliance upon the sales map; that their contents may not have been carefully scrutinized; and that the purchasers acquired an easement of necessity notwithstanding the clause in question. Seudder, J., concurs with Rich, J.